Exhibit BURLINGTON NORTHERN SANTA FE, LLC WRITTEN CONSENT OF SOLE MEMBER April 8, 2010 The undersigned, National Indemnity Company, a Nebraska corporation (the “Sole Member”), being the sole member of Burlington Northern Santa Fe, LLC, a Delaware limited liability company (the “Company”), does hereby consent to and adopt the following resolutions. WHEREAS,the Sole Member desires to make certain amendments to the Amended and Restated Limited Liability Company Operating Agreement of the Company, dated as of February 12, 2010 (the “Operating Agreement”); and WHEREAS, Section 13 of the Operating Agreement provides that the Operating Agreement may be modified or amended at any time by a writing signed by the Sole Member. NOW,
